
	

113 HR 136 IH: Flood Protection Public Safety Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize certain civil works projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Protection Public Safety Act of
			 2013.
		2.Authorization of
			 certain flood risk management projectsThe Secretary of the Army, acting through
			 the Chief of Engineers, is authorized to implement any flood risk management
			 project for which, before the date of enactment of this Act, the Secretary of
			 the Army has transmitted to Congress a letter that includes—
			(1)a
			 description of the project as recommended in a report by the Chief of Engineers
			 that concludes that the project is technically sound, environmentally
			 acceptable, and economically justified; and
			(2)notification that
			 the Office of Management and Budget has concluded that the recommendations in
			 the report are consistent with the policy and programs of the President.
			
